           Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


 UNITED STATES OF AMERICA,                          '
                                                    '
           Plaintiff,                               '
                                                    '
                                                    '
 v.                                                 '   CRIMINAL NO. EP-20-CR-00065-DCG
                                                    '
 TRAVIS WAYNE VAVRA,                                '
                                                    '
           Defendant.                               '

                                       JOINT EXHIBIT LIST

         The United States, by and through the undersigned Assistant United States Attorney, and

Defendant TRAVIS WAYNE VAVRA, by and through undersigned counsel, and file this Joint

Exhibit List in accordance with the Court’s Pretrial Order Deadlines Order. Pursuant to the Court’s

instructions, the parties indicate for each proposed exhibit whether the opposing party objects to

the admissibility of that item and on what grounds.


      A. GOVERNMENT’S EXHIBITS

      The Government will seek to introduce (not necessarily in the order presently listed) some or

all of the items listed below in its case-in-chief. The Defendant has indicated the following

position for each and every one of the exhibits the Government listed below:

      “The defense will either object or not object to this exhibit during trial upon consideration of

whether the government is able to lay a proper foundation and whether the admission of the

evidence comports with the Rules of Evidence.”




                                                   1
        Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 2 of 8




Exhibit No.                                    Description
    1         Full Extraction Report of iMessages from Vavra’s Light Blue iPhone


   1(a)       iMessages between Robert Sanchez Sr. and Vavra dated 11.10.19
   1(b)       iMessages between Vavra and R.S. dated 6.25.19
   1(c)       iMessages between Vavra and R.S. dated 7.2.19
   1(d)       iMessages between Vavra and R.S. dated 7.5.19
   1(e)       iMessages between Vavra and R.S. dated 7.13.19
   1(f)       iMessages between Vavra and R.S. dated 7.15.19
   1(g)       iMessages between Vavra and R.S. dated 7.26.19 through 7.27.19
   1(h)       iMessages between Vavra and R.S. dated 8.30.19
   1(i)       iMessages between Vavra and R.S. dated 9.7.19
   1(j)       iMessages between Vavra and R.S. dated 9.17.19 through 9.25.19
   1(k)       iMessages between Vavra and R.S. dated 9.28.19
   1(l)       iMessages between Vavra and R.S. dated 10.1.19
   1(m)       iMessages between Vavra and R.S. dated 10.21.19
    2         Full Extraction Report of SMS Text Messages from Vavra’s Light Blue iPhone
   2(a)       Text Messages between Vavra and Deyanire dated 6.14.19
   2(b)       Text Messages between Vavra and Kassi dated 6.14.19
   2(c)       Text Messages between Vavra and Arlene dated 6.15.19
   2(d)       Text Messages between Vavra and Deyanire dated 6.17.19
   2(e)       Text Messages between Vavra and Deyanire dated 7.13.19
   2(f)       Text Messages between Vavra and Deyanire dated 7.28.19
   2(g)       Text Messages between Vavra and Deyanire dated 9.19.19
   2(h)       Text Messages between Vavra and Kassi dated 10.21.19
   2(i)       Text Messages between Vavra and Deyanire dated 10.23.19
   2(j)       Text Messages between Vavra and Deyanire dated 11.07.19
   2(k)       Text Messages between Vavra and Deyanire dated 11.17.19
                                          2
     Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 3 of 8




2(l)      Text Messages between Vavra and Deyanire dated 11.28.19
 3        Full Extraction Report of Text Messages Between R.S. and Deyanire Sanchez
          from R.S. & Deyanire’s LG Phone
3(a)      Text Messages between Deyanire and R.S. dated 6.23.15 through 6.24.15
3(b)      Text Messages between Deyanire and R.S. dated 7.7.15
3(c)      Text Messages between Deyanire and R.S. dated 7.13.15
3(d)      Text Message from Deyanire to R.S. dated 12.15.15
 4        Full Extraction Report of Text Messages Between Vavra and Deyanire from
          Deyanire and R.S.’s LG Phone
4(a)      Text Message from R.S. to Vavra dated 7.815
4(b)      Text Messages between Deyanire Sanchez and Vavra dated 9.15.15 through
          9.20.15
4(c)      Text Messages between Vavra and R.S. dated 9.26.15
4(d)      Text Messages between Vavra and Deyanire dated 12.14.15 through 12.20.15
4(e)      Text Messages between Deyanire, Vavra, & R.S. dated 12.24.15 through 1.1.16
4(f)      Text Message from R.S. to Vavra dated 5.9.16
 5        Full Extraction Report of Text Messages Between Deyanire and Vavra from
          Deyanire’s Samsung
5(a)      Text Messages between Vavra and Deyanire dated 12.2.18
 6        R.S.’s Birth Certificate
7(a)      Photograph of R.S. inside Blue Display Truck from Vavra’s Black Samsung
7(b)      Photograph of R.S. Standing in front of Blue Display Truck from Vavra’s Black
          Samsung
7(c)      Photograph of R.S. Standing in front of Black Display Car from Vavra’s Black
          Samsung
7(d)      Photograph R.S. Standing in front of Green Display Truck from Vavra’s Black
          Samsung
7(e)      Photograph of R.S. at Waterpark from Vavra’s Black Samsung
7(f)      Photograph of R.S. on Lawn Chair from Vavra’s Black Samsung



                                        3
      Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 4 of 8




7(g)       Photograph of R.S. in Front of Window Showing Highway from Vavra’s Black
           Samsung
8(a)       Photograph of R.S. inside Green Display Truck from Vavra’s Black Samsung
8(b)       Photograph of R.S. inside Green Display Truck (2) from Vavra’s Black Samsung
9(a)       Photograph of R.S. inside of Bed of Truck Holding Football (1) from Vavra’s
           Black Samsung
9(b)       Photograph of R.S. inside of Bed of Truck Holding Football (2) from Vavra’s
           Black Samsung
10(a)      Photograph of R.S. in Swimming Pool from Vavra’s Black Samsung
10(b)      Photograph of R.S. Standing Outside inf front of Pool Black Trunks (1) from
           Vavra’s Black Samsung
10(c)      Photographs of R.S. Standing Outside in front of Pool in Black Trunks (2) from
           Vavra’s Black Samsung
 11        Photograph of R.S. with Vavra from Vavra’s Black Samsung
 12        Photograph of R.S. Standing Outside of Red Truck from Vavra’s Black Samsung
13(a)      Photograph of R.S. Standing Outside of Blue Display Truck from Vavra’s Black
           Samsung
13(b)      Photograph of R.S. Standing in Front of Mural on Blue Display Truck from
           Vavra’s Black Samsung
13(c)      Photograph of R.S. Sitting in Bed of Truck Holding Football from Vavra’s Black
           Samsung
14(a)      Photograph of R.S. Standing Outside by Truck Door Holding Football from
           Vavra’s Black Samsung
14(b)      Photograph of R.S. Standing Next to Nutcracker from Vavra’s Black Samsung
15(a)      Photograph of R.S. Standing in Street from Vavra’s Black Samsung
15(b)      Photograph of R.S. Sitting in Snow from Vavra’s Black Samsung
 16        Photograph of R.S. in Truck with Chocolate on His Face from Vavra’s Black
           Samsung
17(a)      Photograph of R.S. in Truck Watching T.V. from Vavra’s Black Samsung
17(b)      Photograph of R.S. Standing Next to Fence Next to Highway from Vavra’s Black
           Samsung


                                          4
       Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 5 of 8




 18(a)      Photograph of R.S. at Beach Holding Phone from Vavra’s Black Samsung
 18(b)      Photograph of R.S. at Beach Shirtless in Trunks from Vavra’s Black Samsung
 18(c)      Photograph of R.S. at Beach Standing in Water from Vavra’s Black Samsung
  19        Photograph of R.S. in front of Transformer from Vavra’s Black Samsung
  20        Full Extraction Report of SMS Text Messages from R.S.’s LG Phone
 20(a)      Text Messages Between R.S. and “Myte” dated 2.15.17
  21        Full Extraction Report of Instagram Messages from R.S.’s Red iPhone
 21(a)      Instagram Messages Between R.S. and E.B.L. dated 6.5.17
  22        Photograph of R.S. Laying on Bed in Truck from Vavra’s Black Samsung
  23        Full Extraction Report of Text Messages Between R.S. and Deyanire from R.S.’s
            Red iPhone
 24(a)      Text Messages Between R.S. and Deyanire dated 8.7.18
 24(b)      Text Messages Between R.S. and Deyanire dated 4.22.19
  24        Photograph of R.S. in Suit from Vavra’s Black Samsung
  25        Photograph of Shirt Display R.S.’s from R.S.’s Red iPhone
  26        Photograph of R.S. in Aggies Hoodie from R.S.’s Red iPhone
  27        Photograph of R.S.and Vavra from R.S.’s Red iPhone
  28        Photograph of Vavra Asleep on Couch from R.S.’s Red iPhone
  29        Photograph of Vavra in Green Shirt from R.S.’s Red iPhone
  30        Photograph of Vavra in Truck from R.S.’s Red iPhone
  31        Photograph of Pilot Gas Station from R.S.’s Red iPhone
  32        Photograph of Vavra’s Truck from R.S.’s Red iPhone
  33        Full Extraction Report of iMessages from R.S.’s Red iPhone
 33(a)      Messages between R.S. and Z.S. dated 3.16.19
  34        Sketch R.S. Drew During Forensic Interview
  35        Meme About Blowjobs found on Vavra’s Light Blue iPhone and sent to R.S.
36(1)-(34) 34 Photographs from the search of the Red Kentworth Truck
  37        Vanessa Velez CV
                                          5
         Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 6 of 8




    38        R.S. El Paso Children’s Hospital Sexual Assault Examination
    39        2015 TAX Records
    40        2016 TAX Records
    41        2017 TAX Records
    42        2018 TAX Records
    43        2019 TAX Records
44(1)-(29)    Photographs from La Quinta Room 207 Search (29 photographs)
    45        Vavra Black Samsung Chain of Custody Form
    46        Vavra Consent Forms
   46(a)      Advice of Rights
   46(b)      Consent to Search
    47        Vavra’s Light Blue iPhone Chain of Custody Form
    48        Photograph of Vavra’s Browser History
    49        Photograph of Flyer Posted on FitFam Instagram Page
    50        R.S.’s North Valley Elementary School Attendance Records
    51        North Valley Elementary School Calendar
  52(a)       2015 Trips Summaries
  52(b)       2015 Trips Maps
  53(a)       2016 Trips Summaries
  53(b)       2016 Trips Maps
  54(a)       2017 Trips Summaries
  54(b)       2017 Trips Maps
  55(a)       2018 Trips Summaries
  55(b)       2018 Trips Maps
  56(a)       2019 Trip Summary
  56(b)       2019 Trip Map
57(1) –(41)   41 State Criminal Statutes

                                            6
           Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 7 of 8




      58        Chart Listing State Criminal Statutes
      59        Pages from Vavra’s Facebook Return
      60        Child Sexual Exploitation Image (1)
     60(a)      Data Associated with Child Sexual Exploitation Image (1)
      61        Child Sexual Exploitation Image (2)
     61(a)      Data Associated with Child Sexual Exploitation Image (2)
      62        Child Sexual Exploitation Image (3)
     62(a)      Data Associated with Child Sexual Exploitation Image (3)
      62        Child Sexual Exploitation Image (4)
     62(a)      Data Associated with Child Sexual Exploitation Image (4)
      64        Sean MacManus CV
      65        Roy Lubit CV


   B. Defense Exhibits


Counsel for Defendant has indicated that it does not have any exhibits to list at this time.


Respectfully Submitted,


ASHLEY C. HOFF                                MAUREEN SCOTT FRANCO
UNITED STATES ATTORNEY                        FEDERAL PUBLIC DEFENDER

/S/                                           /S/
SARAH VALENZUELA                              SHANE MCMAHON
Assistant U.S. Attorney                       Assistant Federal Public Defender
Texas Bar #24089261                           Western District of Texas
700 E. San Antonio, Suite 200                 Richard C. White Federal Building
El Paso, Texas 79901                          700 E. San Antonio, D-401
(915) 534-6884                                (915) 534-6525
                                              Attorney for Vavra




                                                 7
      Case 3:20-cr-00065-DCG Document 109 Filed 06/09/21 Page 8 of 8




/S/




                                    8
